Gilbert, Justice.
This case and that of Peachtree Gun Club v. Trimble, 182 Ga. 630 (186 S. E. 669), are companion eases. In that case Peachtree Gun Club sought, by cross-petition, to enjoin a sale of the property involved, and to obtain a decree authorizing them to remove certain improvements which they had placed upon the property. The court refused to enjoin the sale, and expressly authorized that the property be sold subject to the rights of the Gun Club as finally adjudicated. Subsequently Security Loan and Trust Company intervened, and sought to enjoin consummation of the sale and to have it declared void. It having been adjudicated, in Peachtree Gun Club v. Trimble, that the sale was valid except as to the right of the Gun Club to remove the improvements from the property, it necessarily follows that the court did not err in refusing to enjoin the consummation of the sale by execution of proper conveyances, and in refusing to declare the sale void.

Judgment affirmed.


All the Justices concur.